Citation Nr: 1712675	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-57 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for acute myelogenous leukemia.  

2. Whether new and material evidence was received to reopen a claim of entitlement to service connection for diabetes mellitus type II.

3. Entitlement to service connection for lung cancer as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2016 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was previously represented by the Missouri Veterans Commission (see January 2016 VA Form 21-22); however, his most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed and dated in May 2016 shows that Disabled American Veterans is his representative.  


FINDING OF FACT

In December 2016, VA was notified that the Veteran died on November [redacted], 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
A. ISHIZAWAR
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


